Order, 'Supreme Court, New York County, entered May 1, 1972, unanimously reversed, on the law and on the facts, and the motion denied, without prejudice to a further application to serve an amended complaint on proper papers. Appellants shall recover of respondent $40 costs and disbursements of this appeal. The original complaint seeking a declaratory judgment and an injunction and damages for the results of a fire in plain*899tiff’s apartment was dismissed by this court. Leave was granted to plaintiff to apply to serve an amended complaint limited to the issue of damage caused by the fire (38 A D 2d 1). A prior motion for such leave was denied on the ground of insufficiency of the supporting papers. It should be noted that the original complaint fixed the damage resulting from the fire at $15,000. The proposed complaint raises that figure to $75,000. The affidavit of merits, which does not set out any pertinent facts, is particularly deficient in that it does not attempt to explain the discrepancy, nor does it explain the delay in setting out the true figure. Concur — Markewich, J. P., Kupferman, Lane, Steuer and Capozzoli, JJ.